Title: The American Commissioners to John Bondfield, 15 April 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Bondfield, John


<Passy, April 15, 1778: Please provide Capt. Tucker with the needed provisions and ask him to be as frugal as possible. We approve the suggestion in your letter of the 10th that pig iron be exchanged for anchors, which are much needed. Ship a chest of medicines and slops for the crew and make sure that the men are properly charged for what they receive.>
